Citation Nr: 0910037	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In October 2008, the Board made arrangements to have the 
Veteran's case reviewed by a Veterans Health Administration 
(VHA) physician.  The report obtained, dated December 2008, 
was provided to the Veteran with an opportunity to present 
further argument in support of his claims.  In February 2009, 
the Veteran waived RO consideration of the VHA report in the 
first instance.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss results from his in-
service noise exposure

2.  The Veteran's tinnitus results from his in-service noise 
exposure


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2008).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He served on active duty from May 1965 to 
August 1967.  Being a combat wounded Veteran, his description 
of military noise exposure involving artillery fire, machine 
gun fire and small arms fire is not in dispute.  His post-
service occupations have involved construction work with 
hearing protection.

The Veteran's service treatment records (STRs) do not show 
the presence of hearing loss or tinnitus.  The Board, 
however, notes that the absence of evidence of a hearing loss 
disability in service is not fatal to the Veteran's claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The STRs do document audiometric threshold shifts in both 
ears between the induction and separation examinations.  As 
noted in Hensley, audiometric testing provides an objective 
measurement of hearing acuity, and the significance of 
interval threshold shifts during service involves a medical 
conclusion which is beyond the Board's competence.  See 
Hensley, 5 Vet. App. at 161-62.

At his October 2005 VA ear disease examination, the Veteran 
reported a 6 to 7 year history of progressive hearing loss, 
and a 15 year history of progressive bilateral recurrent 
tinnitus noticed mostly when quiet.  The examiner stated that 
the Veteran had normal audiometric thresholds at the time of 
his separation from service and a very significant decline in 
audiometric thresholds subsequent to his separation from 
service.  It was the examiner's opinion that it was less 
likely than not that the Veteran's hearing loss and tinnitus 
were related to military noise exposure.  Rather, the most 
likely etiology to the hearing loss and tinnitus was 
considered to be a combination of genetic and environmental 
factors that occurred subsequent to the Veteran's separation 
from service.

Unfortunately, the October 2005 VA examiner did not discuss 
the significance, if any, of the documented audiometric 
threshold shifts in both ears between the induction and 
separation examinations.  As a result, the Board sought 
expert medical opinion from the VHA.

In a report dated December 2008, the VHA examiner indicated 
that the Veteran experienced a "substantial," asymmetric 
loss of hearing in the right ear during service, which would 
be expected from a person who shot a weapon without ear 
protection.  The Veteran also experienced some early evidence 
of hearing loss in the left ear.  The examiner opined that, 
while the Veteran's non-service related lifetime noise 
exposures may have contributed to some of his hearing loss, 
the majority of the damage was probably done in service with 
a continuous progression thereafter.  

The examiner concluded that it was at least as likely as not 
that the Veteran's right and left ear hearing loss, as well 
as his tinnitus, resulted from exposure to noise trauma 
during service.

Based upon the VHA opinion, the Board concludes that the 
Veteran's bilateral hearing loss and tinnitus results from 
his in-service noise exposure.  The appeal, therefore, is 
granted on both claims.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


